Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCEThe following is an examiner’s statement of reasons for allowance:
35 USC 101
	Examiner finds that the amended language imposes a meaningful limit on judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
Prior art
The closest prior art, Lastra Diaz teaches “1. (Currently Amended) A search method performed by a processor, the search method comprising: (a) obtaining a search word from a first user belonging to a first group” in the abstract and ¶12
“(b) obtaining, from a memory, first to third concept maps including a plurality of words and semantic distances between the plurality of words, the first concept map being unique to the first user belonging to the first group” in ¶6-¶9,  ¶39, ¶ 103, and ¶ 149; 
 “(c) obtaining a first association map including degrees of association indicating how close the semantic distances included in the first concept map and the semantic distances included in the second concept map are to each other” in ¶ 60 and ¶ 70  
(d) obtaining a second association map including degrees of association indicating how close the semantic distances included in the first concept map, the semantic distances included in the second concept map, and the semantic distances included in the third concept map are to one another” in ¶ 39. 

Lastra Diaz fails to teach or suggest the remaining elements of claim 1.  The same analysis applies to the remaining independent claims. 
Stockwell teaches “c) obtaining a first association map including degrees of association indicating how close the semantic distances included in the first concept map and the semantic distances included in the second concept map are to each other” in ¶ 17, but fails to teach at least the remaining element elements not taught by Lastra Diaz above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159